 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           Case No. 1:18-po-00307-SAB

12                  Plaintiff,                           ORDER RE DEFENDANT’S MOTIONS IN
                                                         LIMINE AND VACATING OCTOBER 3,
13          v.                                           2019 HEARING

14   MICHAEL A. HOUK,                                    (ECF Nos. 19, 20, 21)

15                  Defendant.

16

17                                                  I.

18                                          BACKGROUND

19          On June 16, 2018, Michael A. Houk (“Defendant”) received a citation for violation of 36

20 C.F.R. § 2.34(a)(1), Disorderly Conduct, Fighting, Threatening, or Violence. (ECF No. 1.)

21 Defendant made an initial appearance on the citation on October 25, 2018, and pled not guilty.

22 On December 20, 2018, a status conference was held and Defendant requested additional time to

23 review discovery that had been provided on December 10, 2018. A status conference was held

24 on February 21, 2019, and the parties requested additional time for Defendant to consider a plea

25 offer.

26          On April 4, 2019, a status conference was held and the parties requested that a bench trial

27 be set. A bench trial was set for July 16, 2019, and a briefing schedule issued for motions in

28 limine to be filed. No motions in limine were filed; and on July 2, 2019, the bench trial was


                                                     1
 1 continued to October 10, 2019 due to the Court’s initial unavailability and then subsequent

 2 unavailability of parties until October.     (ECF No. 15.)      On July 18, 2019, a superseding

 3 information was filed charging Defendant with violation of 18 U.S.C. § 113(a)(5), Simple

 4 Assault within the Special Maritime and Territorial Jurisdiction of the United States, and 36

 5 U.S.C. § 2.34(a)(3), Disorderly Conduct: Unreasonable Noise. (ECF No. 16.) On August 1,

 6 2019, Defendant was arraigned on the superseding information and pled not guilty. (ECF No.

 7 18.) A briefing schedule was set for the parties to file motions. (Id.)

 8          On September 12, 2019, Defendant filed motions in limine. (ECF No. 19.) On July 18,

 9 2019, the parties filed a stipulation regarding the admissibility of evidence. (ECF No. 20.) The

10 Government filed an opposition to the motion on September 26, 2019. (ECF No. 21.)

11          The Court, having reviewed the record, finds this matter suitable for decision without oral

12 argument.     See Local Rule 230(g).      Accordingly, the previously scheduled hearing set on

13 October 3, 2019, will be vacated and the parties will not be required to appear at that time.

14                                                  II.

15                                        LEGAL STANDARD

16          “A motion in limine is a procedural mechanism to limit in advance testimony or evidence

17 in a particular area.” United States v. Heller, 551 F.3d 1108, 1111 (9th Cir. 2009). A party may

18 use a motion in limine to exclude inadmissible or prejudicial evidence before it is actually

19 introduced at trial. See Luce v. United States, 469 U.S. 38, 40 n.2 (1984). “[A] motion in limine
20 is an important tool available to the trial judge to ensure the expeditious and evenhanded

21 management of the trial proceedings.” Jonasson v. Lutheran Child and Family Services, 115

22 F.3d 436,440 (7th Cir. 1997). A motion in limine allows the parties to resolve evidentiary

23 disputes before trial and avoids potentially prejudicial evidence being presented in front of the

24 jury, thereby relieving the trial judge from the formidable task of neutralizing the taint of

25 prejudicial evidence. Brodit v. Cambra, 350 F.3d 985, 1004-05 (9th Cir. 2003).

26          Judges have broad discretion in ruling on a motion in limine. Jenkins v. Chrysler Motors

27 Corp., 316 F.3d 663, 664 (7th Cir. 2002); see also United States v. Torres, 794 F.3d 1053, 1059

28 (9th Cir. 2015) (motion in limine rulings are reviewed for abuse of discretion). Evidence should


                                                     2
 1 not be excluded on a motion in limine unless it is inadmissible on all potential grounds. United

 2 States v. Hitesman, No. 14-CR-00010-LHK-1, 2016 WL 3523854, at *2 (N.D. Cal. June 28,

 3 2016). Unless this high standard is met, ruling on the motion in limine should be denied until

 4 trial so that the evidence can be considered in its proper context. Hitesman, 2016 WL 3523854,

 5 at *2; see also Jonasson, 115 F.3d at 440 (Some evidentiary issues are not accurately and

 6 efficiently evaluated by the trial judge in a motion in limine and it is necessary to defer ruling

 7 until during trial).

 8                                                    III.

 9                                           DISCUSSION

10          Defendant brings six motions in limine. Defendant seeks to 1) exclude evidence of other

11 crimes, wrongs or acts pursuant to Rule 404(b) of the Federal Rules of Evidence; 2) preclude the

12 Government from introducing evidence that was required to be and was not disclosed under Rule

13 16 of the Federal Rules of Evidence; 3) exclude the testimony of any Government witness whose

14 criminal conduct has not been disclosed; 4) compel production of witness statements; 5) exclude

15 statements allegedly made by Defendant that have not been disclosed; and 6) requests leave to

16 raise further motions orally during the hearing.

17          Initially, the Court addresses Defendant’s request to the extent that it seeks to preclude

18 evidence that was not disclosed prior to the filing of the motion. Discovery in this action has not

19 closed since no order was entered setting a discovery deadline. Therefore, Defendant’s motion
20 to exclude evidence on this ground is premature. Since discovery in this action is still open,

21 Defendant’s request to exclude evidence that was not disclosed prior to the filing of the motions

22 in limine is denied.

23          A.      Evidence of Other Crimes, Wrongs or Acts

24          Defendant’s first motion in limine seeks to exclude any evidence under 404(b) for which

25 the Government has failed to provide notice. Rule 404(b) provides that “[e]vidence of a crime,

26 wrong, or other act is not admissible to prove a person’s character in order to show that on a
27 particular occasion the person acted in accordance with the character.” Fed. R. Evid. 404(b)(1).

28 However, such evidence may be admissible to prove “motive, opportunity, intent, preparation,


                                                       3
 1 plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid. 404(b)(2).

 2 “On request by a defendant in a criminal case, the prosecutor must: (A) provide reasonable

 3 notice of the general nature of any such evidence that the prosecutor intends to offer at trial; and

 4 (B) do so before trial--or during trial if the court, for good cause, excuses lack of pretrial notice.”

 5 Fed. R. Evid. 404(b)(2)(A)(B).

 6          The Government responds that it does not intend to introduce any evidence pursuant to

 7 404(b) and does not oppose the motion. Therefore, Defendant’s motion in limine is granted

 8 without prejudice to the Government’s ability to cross examine witnesses regarding such

 9 evidence should Defendant put his or the victim’s character at issue during the trial.

10          B.      Evidence that was Not Disclosed Pursuant to Rule 16

11          Defendant’s second motion in limine seeks to preclude the Government from introducing

12 any evidence that was required to be disclosed and was not disclosed pursuant to Rule 16 of the

13 Federal Rules of Evidence. Generally, as relevant here, Rule 16 of the Federal Rules of Criminal

14 Procedure requires that, at the defendant’s request, the Government must disclose any oral,

15 written or recorded statement made by the defendant before or after arrest in response to

16 interrogation that the Government intends to use at trial. Fed. R. Crim. P. 16 (a)(1). The parties

17 are under a continuing duty to promptly disclose evidence where it is subject to discovery or

18 inspection under Rule 16. Fed. R. Crim. P. 16(d) and Local Rule 440. Rule 16 also provides

19 that where a party fails to comply with its discovery obligations, “the court may: (A) order that
20 party to permit the discovery or inspection; specify its time, place, and manner; and prescribe

21 other just terms and conditions; (B) grant a continuance; (C) prohibit that party from introducing

22 the undisclosed evidence; or (D) enter any other order that is just under the circumstances.” Rule

23 16 triggers the obligation to disclose evidence that is “in the actual possession, custody or

24 control of the government.” United States v. Gatto, 763 F.2d 1040, 1048 (9th Cir. 1985).

25          The Government opposes the motion on the ground that all discoverable information in

26 its possession has been produced and evidence will continue to be produced should it be
27 discovered.

28          The motion in limine is denied without prejudice as Defendant has not provided any


                                                      4
 1 factual specificity as to any alleged non-compliance with Rule 16 by the Government.

 2 Defendant has not identified any documents or evidence that the Government has in its

 3 possession, custody, and control that has not been disclosed in compliance with Rule 16.

 4 Further, Rule 16 provides a number of remedies for a party’s failure to comply with its discovery

 5 obligations and whether exclusion of the evidence is the appropriate remedy must be made on a

 6 case-by-case basis. United States v. Aiyaswamy, No. 15-CR-00568-LHK-1, 2017 WL 1365228,

 7 at *4 (N.D. Cal. Apr. 14, 2017). Should evidence be presented at trial that was not disclosed

 8 prior to trial, the opposing party may raise an objection at that time and the court will rule of the

 9 matter.

10           C.     Testimony of Witnesses Whose Criminal History has not been Disclosed

11           Defendant’s third motion in limine seeks to exclude the testimony of witnesses whose

12 criminal history has not been previously disclosed. Defendant contends that the Government has

13 disclosed a preliminary report regarding the criminal history of a witness, A[] B[], but the

14 documents underlying the conviction have not been produced. Further, Defendant contends that

15 he has not received any criminal history information pertaining to any other witness.

16           The Government responds that all criminal history information on witnesses for the

17 Government that have a criminal record has been produced.

18           On September 18, 2019, the parties filed a stipulation that the Government’s witness

19 “A.B.’s” 2005 conviction and 2007 arrest and pretrial diversion will not be admissible to
20 impeach A.B. unless defense counsel’s review of the underlying records related to the 2005

21 conviction reveal an independent basis for its admissibility. (ECF No. 20.) Accordingly, the

22 Court finds that the request to exclude the testimony of Adam Bree is moot.

23           Defendant has not demonstrated that the Government has failed to disclose any

24 information within its actual possession, custody or control. Nor has Defendant shown that the

25 Government has failed to disclose the criminal conduct of any government witness or that such

26 conduct exists. Defendant’s motion in limine no. 3 is denied.
27           D.     Production of Witness Statements

28           Defendant’s fourth motion in limine seeks an order requiring the Government to produce


                                                     5
 1 as soon as practicable all witness statements governed by 18 U.S.C. § 3500 and Rule 26.2 of the

 2 Federal Rules of Criminal Procedure. Defendant further seeks an order requiring the production

 3 of all prior statements of the government’s witnesses at the start of the trial.

 4          The Government does not oppose the motion and requests that Defendant likewise

 5 produce all witness statements as soon as practicable.

 6          Under section 3500 and Rule 26.2, Defendant’s right to the witness statements does not

 7 arise until after the witness has testified on direct examination. United States v. Bridges, 61 F.

 8 App’x 736, 739 (2d Cir. 2003); United States v. Acosta, 357 F.Supp.2d 1228, 1234-35 (D. Nev.

 9 2005). However, the parties are free to disclose the statements earlier should they agree.

10 Defendant’s fourth motion in limine to order production of all witness statements at the start of

11 trial is granted. The parties shall produce all witness statements as soon as practicable.

12          E.      Statements Made by Defendant that have not been Disclosed

13          Defendant’s fifth motion in limine seeks to exclude any statements made by Defendant

14 that have not been provided in discovery pursuant to Rule 16(a)(1)(A).             Rule 16(a)(1)(A)

15 provides that “[u]pon a defendant’s request, the government must disclose to the defendant the

16 substance of any relevant oral statement made by the defendant, before or after arrest, in

17 response to interrogation by a person the defendant knew was a government agent if the

18 government intends to use the statement at trial.”

19          The Government responds that all statements made by the defendant that are in its

20 possession have been produced. Further, the Government asserts that should any additional

21 statements made by Defendant be discovered they will be produced.

22          The Government has an obligation under Rule 16(a)(1)(A) to disclose all Defendant’s

23 statements made before or after arrest upon request. Accordingly, Defendant’s fifth motion in

24 limine is granted.

25                                                   III.

26                                    CONCLUSION AND ORDER

27          For the reasons discussed above, IT IS HEREBY ORDERED that:

28          1.      Defendant’s first motion in limine to exclude 404(b) evidence is GRANTED;


                                                      6
 1          2.      Defendant’s second motion in limine to exclude evidence not disclosed prior to

 2                  trial is DENIED without prejudice;

 3          3.      Defendant’s third motion in limine to exclude testimony of witness whose

 4                  criminal history has not been disclosed is DENIED;

 5          4.      Defendant’s fourth motion in limine for production of witness statements is

 6                  GRANTED and both parties shall produce witness statements as soon as

 7                  practicable;

 8          5.      Defendant’s fifth motion in limine to exclude any statements made by Defendant

 9                  that were not produced in discovery is GRANTED; and

10          6.      The hearing set for October 3, 2019 is VACATED.

11
     IT IS SO ORDERED.
12

13 Dated:        September 30, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    7
